


Exhibit 10.1
Heartland Financial USA, Inc.
2012 Long-Term Incentive Plan
Director Restricted Stock Unit Award Agreement
The Participant specified below is hereby granted a restricted stock unit award
(the “Award”) by Heartland Financial USA, Inc., a Delaware corporation (the
“Company”), under the Heartland Financial USA, Inc. 2012 Long-Term Incentive
Plan (the “Plan”). The Award shall be subject to the terms of the Plan and the
terms set forth in this restricted stock unit award agreement (“Award
Agreement”).
Section 1.Award. The Company hereby grants to the Participant the Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future once the Restricted
Period ends, subject to the terms of this Award Agreement and the Plan.


Section 2.Terms of Restricted Stock Unit Award.  The following words and phrases
relating to the Award shall have the following meanings:


(a)The “Participant” is [___________________________].


(b)The “Grant Date” is [_______________]


(c)The number of “RSUs” is [___________].


Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.
Section 3.Restricted Period.


(a)The “Restricted Period” for all of the RSUs shall begin on the Grant Date and
end on the earlier of (i) the first anniversary of the Grant Date and (ii) the
next regularly-scheduled annual meeting of the Shareholders; provided that the
Participant's Termination of Service has not occurred prior thereto.


(b)Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period shall lapse immediately and the RSUs shall become fully vested
immediately upon (i) the death of the Participant or (ii) a Change in Control
that occurs on or before the Participant's Termination of Service.


(c)If the Participant's Termination of Service occurs prior to the expiration of
the Restricted Period, the Participant shall forfeit all right, title and
interest in and to the RSUs as of such Termination of Service.


Section 4.Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:


(a)Delivery of Shares. After the Restricted Period has lapsed, the Company shall
deliver to the Participant one Share free and clear of any restrictions in
settlement of each of the vested and unrestricted RSUs within 30 days following
the end of the Restricted Period.




--------------------------------------------------------------------------------






(b)Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.


(c)Certificates Not Required.  To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 5.Withholding.  While awards to non-employee directors generally will
not be subject to tax withholding requirements, the Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any applicable tax requirements prior to the delivery date of any Shares
in connection with the Award.


Section 6.Non-Transferability of Award. The Award, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a “qualified domestic relations
order” as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended. Except as provided in the immediately
preceding sentence, the Award shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of the Award contrary to the provisions hereof, or the levy
of any attachment or similar process upon the Award, shall be null and void and
without effect.


Section 7.Dividend Equivalents. The Participant shall be entitled to receive a
payment of additional RSUs equal in value to any dividends and distributions
paid with respect to the RSUs following the Restricted Period but prior to the
settlement of the RSUs pursuant to Section 4(a) above (other than dividends and
distributions that may be issued with respect to Shares by virtue of any
corporate transaction, to the extent covered in Section 3.4 of the Plan)
(“Dividend Equivalents”); provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring before the end of the Restricted
Period or on or after the date, if any, on which the Participant has forfeited
the RSUs. Dividend Equivalents shall be provided at the time the respective
dividends or distributions are paid and shall be subject to the same
restrictions applicable to the underlying RSUs.


Section 8.No Rights as Shareholder. Except as set forth in Section 7 above, the
Participant shall not have any rights of a Shareholder with respect to the RSUs,
including but not limited to voting rights, prior to the settlement of the RSUs
pursuant to Section 4(a) above and issuance of Shares as provided herein.


Section 9.Heirs and Successors.  This Award Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company's assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant's death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant's designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a




--------------------------------------------------------------------------------




Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary's benefits under this Award Agreement, then any benefits
that would have been provided to the Designated Beneficiary shall be provided to
the legal representative of the estate of the Designated Beneficiary.


Section 10.Administration.  The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.


Section 11.Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, this Award Agreement shall be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the secretary of
the Company. This Award Agreement shall be subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to
time. Notwithstanding any term of this Award Agreement to the contrary, in the
event of any discrepancy between the corporate records of the Company and this
Award Agreement, the corporate records of the Company shall control.


Section 12.Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant's employment or other
service at any time.


Section 13.Amendment.  Subject to Section 16 and Section 17 below, this Award
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended in writing by the Participant and the Company without the
consent of any other person.


Section 14.Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 15.Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.


Section 16.Section 409A Amendment. The Award is intended to be exempt from Code
Section 409A and this Award Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 17.Clawback. The Award and any amount or benefit received under the Plan
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the




--------------------------------------------------------------------------------




terms of any applicable Company or Subsidiary clawback policy (the “Policy”) or
any applicable law, as may be in effect from time to time. The Participant
hereby acknowledges and consents to the Company's or a Subsidiary's application,
implementation and enforcement of (a) the Policy and any similar policy
established by the Company or a Subsidiary that may apply to the Participant and
(b) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, and agrees that the Company or a
Subsidiary may take such actions as may be necessary to effectuate the Policy,
any similar policy and applicable law, without further consideration or action.


 
 
*
*
*
*
*
 
 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.
 
HEARTLAND FINANCIAL USA, INC.
 
 
 
 
By:
 
 
 
 
 
Its:
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 



